DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, and 13 of U.S. Patent No. 11,355,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cite similar limitations as indicated in the below table.

Instant Application
US 11,355,524
Claim 1: A thin film transistor substrate, comprising:
Claim 1: A display device, comprising:
a substrate;
a substrate;
 a first conductive layer, disposed on the substrate and having a trace portion extending along a first direction and a protrusive portion extending from the trace portion;
a first conductive layer, disposed on the substrate and comprising a trace portion extending along a first direction and a protrusive portion extending from the trace portion; 
a second conductive layer, disposed on the first conductive layer and comprising a wiring portion extending along a second direction;
 a second conductive layer, disposed on the first conductive layer and comprising a wiring portion extending along a second direction;
a semiconductor layer, disposed on the substrate;
a semiconductor layer, disposed on the substrate; 
wherein the trace portion has a first edge and a second edge opposite to the first edge, and the protrusive portion has at least one curved edge connecting with the second edge;
wherein the trace portion has a first edge and a second edge opposite the first edge, and the protrusive portion has at least one curved edge connecting with the second edge;
wherein when viewed in a third direction perpendicular to the first direction and the second direction, an interface disposes between the trace portion and the protrusive portion, a virtual extending line overlaps the second edge and the interface, and the semiconductor layer extends beyond the virtual extending line.
wherein when viewed in a third direction perpendicular to the first direction and the second direction, an interface disposes between the trace portion and the protrusive portion, a virtual extending line overlaps the second edge and the interface, and the semiconductor layer extends beyond the virtual extending line.
Claim 2: wherein the protrusive portion of the first conductive layer extends along the second direction.
Claim 2:  wherein the protrusive portion of the first conductive layer extends along the second direction.
Claim 3: wherein the wiring portion of the second conductive layer is a data line.
See below rejection.
Claim 4: wherein the second conductive layer 16Docket No.: 1241/224C includes two contact portions, a part of the semiconductor layer contacts one of the two contact portions, and another part of the semiconductor layer contacts the other one of the two contact portions.
Claim 3: wherein the second conductive layer includes two contact portions.
Claim 4: a part of the semiconductor layer contacts one of the two contact portions, and another part of the semiconductor layer contacts the other one of the two contact portions.

Claim 5: an electrode disposed on the second conductive layer, wherein the electrode is electrically connected to the one of the two contact portions.
Claim 7: an electrode disposed on the second conductive layer, wherein the electrode is electrically connected to the one of the two contact portions.
Claim 6: wherein the electrode comprises at least one slit.
Claim 12: wherein the electrode comprises at least one slit, 
Claim 7: wherein an end of the at least one slit has a curved shape.
Claim 13:  wherein the end of the at least one slit has curved edge.
Claim 8: A display device, comprising the thin film transistor substrate of claim 1; wherein the display device is a liquid crystal display device.
See below rejection
Claim 9: A display device, comprising the thin film transistor substrate of claim 1; wherein the display device is an organic light emitting diode display device.
See below rejection


In regard to claim 3, claim 1 of US 11,355,524 requires all of the limitations of claim 3 except
wherein the wiring portion of the second conductive layer is a data line.
However, one of ordinary skill in the art would recognize wherein the wiring portion of the second conductive layer is a data line in order to provide the driving signal to the pixels of the array substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed device of US 11,355,524 with wherein the wiring portion of the second conductive layer is a data line.
Doing so would provide a means for address the pixel of the claimed array substrate.
In regard to claim 8, claim 1 of US 11,355,524 requires all of the limitations of claim 3 except a display device, comprising the thin film transistor substrate of claim 1; wherein the display device is a liquid crystal display device.
However, one of ordinary skill in the art would recognize that the transistor array as claimed may be utilized in any active matrix display include OLED or liquid crystal devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of 11,355,524, with a display device, comprising the thin film transistor substrate of claim 1; wherein the display device is a liquid crystal display device.
Doing so would provide an active device utilizing the claimed transistor array substrate.
In regard to claim 9, claim 1 of US 11,355,524 requires all of the limitations of claim 3 except a display device, comprising the thin film transistor substrate of claim 1; wherein the display device is an organic light emitting diode display device.
However, one of ordinary skill in the art would recognize that the transistor array as claimed may be utilized in any active matrix display include OLED or liquid crystal devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of 11,355,524, with a display device, comprising the thin film transistor substrate of claim 1; wherein the display device is an organic light emitting diode display device.
Doing so would provide an active device utilizing the claimed transistor array substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871